19-10747-shl        Doc 146      Filed 08/01/19      Entered 08/01/19 15:57:10          Main Document
                                                    Pg 1 of 6


Alison D. Bauer
William F. Gray, Jr.
FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, New York 10019
Tel: (646) 927-5500
Fax: (646) 927-5599

Attorneys for Jeffrey Lew Liddle
and Proposed Attorneys for Liddle & Robinson, L.L.P.,
each a Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      :   Chapter 11
                                                           :
JEFFREY LEW LIDDLE,                                        :   Case No. 19-10747 (SHL)
                                                           :
                           Debtor                          :
---------------------------------------------------------- x
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-12346 (SHL)
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           :   (Joint Administration Requested)
                           Debtor                          :
---------------------------------------------------------- x


                   NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                     THE HEARING ON AUGUST 8, 2019 AT 11:00 A.M.

Time and Date of Hearing:          August 8, 2019 at 11:00 a.m. (EDT)

Location of Hearing:               United States Bankruptcy Court for the Southern District of New
                                   York, before the Honorable Sean H. Lane, United States Bankruptcy
                                   Judge, Room 701, One Bowling Green, New York, NY 10004-1408

       PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on
August 8, 2019 at 11:00 a.m. (EDT) is set forth below. Copies of each pleading identified below
can be viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or


1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.


B5024756.2
19-10747-shl   Doc 146    Filed 08/01/19    Entered 08/01/19 15:57:10   Main Document
                                           Pg 2 of 6


(ii) contacting the Office of the Clerk of Court at One Bowling Green, New York, New York
10004. Note that a PACER password is required to access documents on the Court’s website.




                                             2
B5024756.2
19-10747-shl    Doc 146       Filed 08/01/19    Entered 08/01/19 15:57:10     Main Document
                                               Pg 3 of 6


                                           AGENDA

I.      CASE CONFERENCE

        A.     Case Status Update

        B.     Update on Tara Liddle Adversary Proceeding No. 19-01147

               1.     Motion for Temporary Restraining Order [19-01147 ECF No. 2]

        C.     Request for Omnibus Hearing Dates for October 2019


II.     ADJOURNED ITEMS

        A.     Notice of Hearing on Motion of Debtor for an Entry of an Order Establishing
               Procedures for Interim Compensation and Reimbursement of Expenses of
               Professionals [19-10747 ECF No. 126]

               1.     Status: Motion has been adjourned to August 19, 2019.

        B.     Notice of Presentment of Debtor for an Order under 11 U.S.C. § 105 and 2002(M),
               9007 and 9014 of the Federal Rules of Bankruptcy Procedure Establishing Certain
               Notice, Case Management and Administrative Procedures and Opportunity for a
               Hearing [ECF No. 109]

               1.     Related Documents:

                      (i)      Motion to Authorize Presentment with 14 Days’ Notice for an Order
                               under 11 U.S.C. § 105 and 2002(M), 9007 and 9014 of the Federal
                               Rules of Bankruptcy Procedure Establishing Certain Notice, Case
                               Management and Administrative Procedures [19-10747 ECF No.
                               110]

                      (ii)     Limited Objection by Counsel Financial II LLC, LIG Capital LLC
                               and Counsel Financial Holdings LLC to Debtor’s Motion and
                               Proposed Order Establishing Certain Notice, Case Management and
                               Administrative Procedures [19-10747 ECF No. 120]

                      (iii)    Revised Proposed Order Establishing Certain Notice, Case
                               Management and Administrative Procedures [19-10747 ECF No.
                               122-1]

                      (iv)     Notice of Hearing on Amended Joint Motion for an Order under 11
                               U.S.C. § 105 and 2002(M), 9007 and 9014 of the Federal Rules of
                               Bankruptcy Procedure Establishing Certain Notice, Case
                               Management and Administrative Procedures [19-10747 ECF 143
                               and 19-12346 ECF No. 24]


                                                 3
B5024756.2
19-10747-shl    Doc 146      Filed 08/01/19    Entered 08/01/19 15:57:10      Main Document
                                              Pg 4 of 6


               2.    Status: Motion has been adjourned to August 19, 2019.

        C.     VW Credit, Inc’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C.
               Section 362(d)(1) & (2) [19-10747 ECF No. 77]

               1.    Status: Motion has been adjourned by consent of all parties until September
                     2019.


        D.     Motion by M&T Bank for Relief from Stay re: 560 Main Street, Southampton
               Town, NY 11978 [19-10747 ECF No. 107]

               1.    Related Documents:

                     (i)      Memorandum of Law in Support of Motion for Relief from Stay re:
                              560 Main Street, Southampton Town, NY 11978 [19-10747 ECF
                              No. 108]

               2.    Status: Motion has been adjourned by consent of all parties until September
                     2019.

        E.     Objection to Homestead Exception [19-10747 ECF No. 118]

               1.    Related Documents:

                     (i)      Notice of Hearing to Consider Objection to Debtor’s Claim of
                              Exempt Property [19-10747 ECF No. 119]

               2.    Status: Motion has been adjourned by consent of all parties until September
                     2019.


        F.     Cash Collateral Motion Conference

               1.    Related Documents:

                     (i)      Debtors’ Motion For Entry Of Interim And Final Orders (I)
                              Authorizing The Debtors To Use Cash Collateral, (II) Scheduling A
                              Final Hearing And (III) Granting Related Relief [19-10747 ECF
                              No. 37]

                     (ii)     Debtor’s Ex-Parte Motion for an Order Shortening Notice Period for
                              Hearing on Debtor’s Motion Under 11 U.S.C. §§ 105, 542 and 543
                              Directing Escrow Agent or Custodian to Turnover Property [19-
                              10747 ECF No. 13]

                     (iii)    Motion Under 11 U.S.C. §§ 105, 542 and 543 for Turnover of
                              Property by Escrow Agent or Custodian [19-10747 ECF No. 14]


                                                4
B5024756.2
19-10747-shl   Doc 146     Filed 08/01/19    Entered 08/01/19 15:57:10       Main Document
                                            Pg 5 of 6


                   (iv)     Order Granting Debtor’s Ex-Parte Motion for an Order Shortening
                            Notice Period for Hearing on Debtor’s Motion Under 11 U.S.C. §
                            543 Directing Escrow Agent or Custodian to Turnover Property
                            (“Turnover Motion”) [19-10747 ECF No. 16]

                   (v)      White & Wolnerman Statement in Support of Turnover Motion [19-
                            10747 ECF Nos. 18 & 19]

                   (vi)     Response by Counsel Financial II LLC to Debtor’s Motion (i) Under
                            11 U.S.C. §§ 105, 542 and 543 for Turnover of Property by Escrow
                            Agent or Custodian; and (ii) Under 11 U.S.C. § 363 for Use of Cash
                            Collateral [19-10747 ECF Nos. 23 & 24]

                   (vii)    Order Signed On 4/1/2019, Granting Debtor's Motion For An Order
                            Directing Custodian To Turnover Property And For An Interim
                            Order Authorizing The Debtor To Pay Rent Expenses And Granting
                            Related Relief [19-10747 ECF No. 27]

                   (viii) Letter Motion to Allow Payment of Employee Wages filed by
                          William F. Gray on behalf of Jeffrey Lew Liddle [19-10747 ECF
                          No. 28]

                   (ix)     Order Signed On 4/2/2019, Granting Motion To Allow Payment Of
                            Employee Wages [19-10747 ECF No. 29]

                   (x)      Debtor’s Ex-Parte Motion For An Order Shortening Notice Period
                            For Hearing On Debtor’s Motion For Entry Of Interim And Final
                            Orders (I) Authorizing The Debtors To Use Cash Collateral, (II)
                            Scheduling A Final Hearing And (III) Granting Related Relief [19-
                            10747 ECF No. 38]

                   (xi)     Letter to Hon. Sean Lane dated 4/9/19 from David H. Wander on
                            behalf of Counsel Financial II, LLC [19-10747 ECF No. 40]

                   (xii)    Order Granting Debtor’s Ex-Parte Motion For An Order Shortening
                            Notice Period For Hearing On Debtor’s Motion Debtors’ Motion
                            For Entry Of Interim And Final Orders (I) Authorizing The Debtors
                            To Use Cash Collateral, (II) Scheduling A Final Hearing And (III)
                            Granting Related Relief [19-10747 ECF No. 42]

                   (xiii) Objection by Counsel Financial II LLC to Debtor’s Second Cash
                          Collateral Motion [19-10747 ECF No. 47]

                   (xiv)    Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 (I)
                            Authorizing the Debtors to Use Cash Collateral, (II) Granting
                            Adequate Protection to the Secured Parties, (III) Scheduling a Final
                            Hearing and (IV) Granting Related Relief [19-10747 ECF No. 52]


                                              5
B5024756.2
19-10747-shl    Doc 146     Filed 08/01/19    Entered 08/01/19 15:57:10        Main Document
                                             Pg 6 of 6


                    (xv)     Memorandum of Law by Counsel Financial II LLC in Support of its
                             Perfected Security Interest in and Lien on Cash Collateral [ECF No.
                             74]

                    (xvi)    Debtor’s Response and Memorandum of Law in Opposition to
                             Counsel Financial II LLC’s Claim of a Perfected Security Interest
                             in and Lien on Certain Cash Collateral [19-10747 ECF No. 84]

                    (xvii) Letter regarding June 24, 2019 Hearing on Debtor’s Cash Collateral
                           Motion [19-10747 ECF No. 104]

                    (xviii) Letter dated July 1, 2019 [19-10747 ECF No. 114]

                    (xix)    Letter dated July 2, 2019 [19-10747 ECF No. 115]

                    (xx)     Proposed Order Denying Counsel Financial II LLC’s Claim of a
                             Perfected Security Interested In and Lien on Certain Cash Collateral
                             and Granting Related Relief sent to Judge’s Chambers and counsel
                             on July 2, 2019.

               2.   Status: Motion has been adjourned by consent of all parties until September
                    2019.



 Dated: August 1, 2019                               Respectfully submitted,
        New York, New York
                                                     /s/ Alison D. Bauer
                                                     FOLEY HOAG LLP
                                                     Alison D. Bauer
                                                     William F. Gray
                                                     1301 Avenue of the Americas
                                                     New York, New York 10019
                                                     Tel: 646.927.5500
                                                     Fax: 646.927.5599
                                                     abauer@foleyhoag.com
                                                     wgray@foleyhoag.com

                                                     Attorneys for Jeffrey Lew Liddle
                                                     and Proposed Attorneys for Liddle & Robinson,
                                                     L.L.P.,
                                                     each a Debtor and Debtor in Possession




                                               6
B5024756.2
